DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “likelihood” in claim 4 is a relative term which renders the claim indefinite. The term “likelihood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
-Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudecek et al. (US20200398894) (hereinafter Hudecek).
Regarding claim 1, Hudecek discloses a system comprising: one or more processing units to execute operations comprising: applying, to one or more machine learning models (MLMs), sensor data representative of a field of view of at least one sensor in an environment, the field of view including at least a portion of at least one target space [0028-0036, 0072-0075, 0107-0111; using machine learning with generating a target vehicle path and trajectory]. 
selecting, based on the at least a portion of the at least one target space, a multi-dimensional shape from a plurality of anchor shapes [0029-0036, 0062-0063; dynamic target trajectory adjustment and selection based on threshold values].
receiving, from the one or more MLMs, data indicating one or more displacement values to the selected multi-dimensional shape [0024-0036, 0062-0063, 0208; calculated displacement values utilized in generating trajectory curve].
adjusting the multi-dimensional shape using the one or more displacement values to generate a bounding shape corresponding to the at least one target space in one or more images corresponding to the field of view [0024-0036, 0062-0063, 0208; calculated displacement values utilized in generating trajectory curve].
Regarding claim 2, Hudecek discloses wherein the selecting is based at least on one or more confidence values associated with the multi-dimensional shape [ABS, 0018-0036; dynamic vehicle trajectory threshold values].
Regarding claim 4, Hudecek discloses wherein the data further indicates one or more confidence values predicting a likelihood that the multi-dimensional shape corresponds to the at least one target space [ABS, 0018-0036; dynamic vehicle trajectory threshold values].
Regarding claim 5, Hudecek discloses wherein the sensor data comprises image data representative of an image of the environment and the adjusting of the multi-dimensional shape includes adjusting coordinates of the multi-dimensional shape with respect to the image [0057-0063; adjusting weights for accurate trajectory information].
Regarding claim 6, Hudecek discloses wherein the plurality of anchor shapes are associated with one or more spatial elements of the one or more MLMs, and the plurality of anchor shapes comprise a plurality of shapes having at least two different alignments [0024-0036, 0057-0063; plurality of adjusted and generated trajectory path parameters].
Regarding claim 7, Hudecek discloses wherein the data further indicates one or more confidence values predicting likelihoods that one or more portions of the bounding shape correspond to an entrance to the at least one target space, and the operations further comprise identifying at least a portion of the entrance using the one or more confidence values [0028-0036; dynamic determining of a driveable area in the environment and its boundaries].
Regarding claim 8, Hudecek discloses wherein the at least one sensor corresponds to a vehicle and the operations further include controlling one or more operations of the vehicle based at least on the one or more portions of the bounding shape. [0028-0036; dynamic determining of a driveable area in the environment and its boundaries].
Regarding claim 9, Hudecek discloses wherein the multi-dimensional shape comprises a skewed quadrilateral [Figs. 2-5, 0028-0036, 0057-0063; adjustable trajectory shape].
Regarding claim 10, Hudecek discloses a processor comprising f(0096 processor and circuits): one or more circuits to determine one or more portions of a bounding shape corresponding to at least a portion of at least one target space in an environment based at least on adjusting a multi-dimensional shape corresponding to the at least a portion of the at least one target space using one or more displacement values predicted using one or more machine learning models (MLMs) [0028-0036, 0057-0065, 0072-0075, 0107-0111, 0208; using machine learning with generating a dynamically adjusted target vehicle path and trajectory].
Regarding claim 11, Hudecek discloses wherein a point of the multi-dimensional shape respectively corresponds to a displacement value of the one or more displacement values and a point of the bounding shape, and the point of the multi-dimensional shape is offset by the displacement value to determine the point of the bounding shape [0028-0036, 0057-0063; adjusting weights for accurate trajectory information].
Regarding claim 12, Hudecek discloses wherein the one or more portions of the bounding shape represent predicted boundaries of a parking spot and the one or more circuits are further to control one or more operations of a vehicle based at least on the one or more portions of the bounding shape [0028-0036, 0057-0065, 0208; using machine learning with generating a dynamically adjusted target vehicle path and trajectory].
Regarding claim 13, Hudecek discloses wherein the multi-dimensional shape comprises a skewed quadrilateral [Figs. 2-5, 0028-0036, 0057-0063; adjustable trajectory shape].
Allowable Subject Matter
Claim 3 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The prior arts of record individually nor in combination explicitly disclose adjusting the multi-dimensional shape using the one or more displacement values, comparing the bounding shape to a shape corresponding to ground truth associated with the at least a portion of the at least one target space and training the one or more machine learning models (MLMs) based at least on the comparing of the bounding shape to the shape, when taken in the environment of the independent claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483